Citation Nr: 0024286	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a nervous disorder to 
include bipolar disorder.


REPRESENTATION

Appellant represented by:	George F. Aney, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The appellant had active military service from May to July 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO), denying the appellant entitlement to 
service connection for a bipolar disorder.  


FINDINGS OF FACT

1.  The record contains no competent (medical) evidence 
associating the veteran's nervous disorder to include a 
bipolar disorder to his military service.

2.  A personality disorder and bipolar disorder were first 
shown many years after service.  


CONCLUSION OF LAW

The claim for service connection for a nervous disorder to 
include a bipolar disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally for a grant of service connection it must be shown 
by the objective evidence of record that a current disease or 
injury residual was incurred in or aggravated by service or 
that such disorder was otherwise attributable thereto.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

With the above in mind, the Board observes that a threshold 
inquiry in all cases is whether the appellant's claim is well 
grounded.  Under the provisions of 38 U.S.C.A. § 5107(a), a 
person who submits a claim to the VA has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  If 
the person meets this burden, the VA is obligated to assist 
in developing the facts pertinent to his claim.  A 
well-grounded claim is one that is plausible; that is, 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than an allegation.  The claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the issue is factual in 
nature, e.g., where the accident occurred during service or a 
clinical symptom is present, competent lay testimony may 
constitute sufficient evidence to establish a well-grounded 
claim.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  
However, when a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  King v. Brown, 5 Vet. App. 19 (1993).  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Furthermore, in Caluza v. Brown, 7 Vet. App. 498 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
underline a three-prong test which establish whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis) an incurrence or 
aggravation of the disease or injury in service (lay or 
medical evidence) and a nexus between this inservice injury 
or disease and the current disability (Medical evidence).  

Factual Background

The appellant asserts the nervous disorder for which he seeks 
service connection had its onset in service.  The Board notes 
that the appellant is not shown to be capable of making 
medical conclusions.  Therefore, his statements regarding 
medical diagnoses and causation are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
Board has reviewed the records to determine if the 
appellant's assertions are supported by competent evidence.  

Service medical records for the appellant's brief period of 
service show that on his medical examination for service 
entrance in May 1977 a clinical evaluation found no 
psychiatric abnormality.  Shortly after service entrance the 
appellant was evaluated by a service department community 
mental health activity for traits of moderate situational 
adjustment reaction secondary to low training motivation.  
His mental status was found to be clear and no perceptual 
disorders were elicited.  His examiner noted that there was 
no evidence of previous or present significant mental illness 
and that the appellant was psychiatrically clear for any 
administrative action deemed necessary, including 
administrative discharge.  The appellant's DD Form 214 shows 
that he was separated from service in early July 1977 under 
Separation Program Designator "JEM" (Trainee Discharge 
Program Marginal or nonproductive) pursuant to Army 
regulation 635-200, Paragraph 5-39.  

In a February 1998 letter, Daniel N. Uwah, M.D., reported 
that he had treated the appellant from January 1985 to 
November 1987 for a total of 15 sessions.  He noted that the 
appellant was initially referred to him by his mother because 
of difficulties, which included anger management, inability 
to form attachments and living a fruitless life without 
vocation and/or employment.  Dr. Uwah described the content 
of his interactions with the appellant and observed that the 
appellant's feelings of emptiness, boredom and isolation as 
well as a propensity for rage and outburst both inward and 
outward pointed to a borderline constitution.  Borderline 
personality disorder with intermittent explosive pathology 
was reported by this physician as the appellant's diagnosis.  

In a letter dated in March 1998 a staff therapist at the 
Samaritan Counseling Center, Maggie Putnam, M.A., reported 
that she had known the appellant for approximately 12 years, 
that she met him when he first came for counseling, and that 
he is currently involved with a community support system and 
receives psychiatric consultation.  She further reported that 
the appellant had been diagnosed with a bipolar disorder.  

Dr. Roberta Bennet in an August 1998 letter reported that the 
appellant was hospitalized as an inpatient at the Brattleboro 
Retreat in August 1998.  She stated that his diagnosis was 
bipolar disorder, manic episode.  She further noted that the 
appellant stated his belief that his bipolar disorder was 
brought on by his experiences in the Armed Services.  

The summary of the appellant's hospitalization in August 1998 
includes his complaint that he first began to have problems 
with mental health and sought treatment at age 18 when he 
wasn't able to cope with the pressures in the Army.  He 
reported that since that time he has been hospitalized 10 
times with his first psychiatric hospitalization occurring in 
1987 because of suicidal ideations.  It was noted that 
contact with the appellant's family revealed that the 
appellant had had a struggle with mental illness since 
approximately the age of 18.  It was further noted that the 
appellant himself stated that he felt that his stint in the 
Army was responsible for his mental illness since his first 
symptoms emerged during that time and that he experienced 
basic training in the Army as being incredibly traumatic.  
Bipolar disorder, manic episode and personality disorder not 
otherwise specified were the Axis I and Axis II diagnoses, 
respectively, at hospital discharge.  

Ms. Putnam in a June 1999 letter observed that the appellant 
entered the military at a very critical time in his life and 
then went on to question how the appellant may be different 
today if not for his military experience.  She stated that 
"what we do know is that he was very disturbed when he left 
the military."  

Analysis

In this case, although the appellant has asserted that his 
current psychiatric disabilities are related to his military 
experience, he has submitted no medical evidence pointing to 
a causal relationship between his current psychiatric 
impairment and events in service.  As noted above, the Court 
has held that a lay person is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education and training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, the 
Court has held where the determinative issue involves medical 
causation or diagnosis, there must be competent medical 
evidence supporting the claim to make it "plausible and thus 
well grounded."  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Accordingly, the appellant is not competent to make a 
diagnosis of any disability and/or render an opinion as to 
its relationship to his military service.  

It is not disputed that the appellant currently suffers from 
a bipolar disorder in addition to a personality disorder, 
both of which were noted on his private hospitalization in 
August 1998.  Personality disorders are not diseases or 
injuries for compensation purposes, and disability resulting 
from them may not be service-connected (with exceptions not 
relevant here).  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1999). 

The appellant's bipolar disorder was not demonstrated in 
service and the claims folder contains no competent medical 
evidence associating this disorder to his brief period of 
active military duty or any event coincident therewith.  
Competent medical evidence of a nexus between current 
disability and the appellant's military service is required 
for a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet. App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the appellant's bipolar disorder had 
its onset during service.  Consequently, the appellant's 
claim for service connection for a bipolar disorder is not 
well grounded.  Caluza, supra.

The Board acknowledges that a lay person is competent to 
provide evidence of the occurrence of observable symptoms 
during and following service.  See Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  If the claimed disability relates 
to an observable disorder, lay evidence may be adequate to 
show the occurrence of a disease or injury in service and 
continuity of the disorder following service.  Clyburn v. 
West, 12 Vet. App. 296 (1999).  Medical evidence is required, 
however, to show a relationship between the current medical 
diagnosis and the continuing symptomatology.  Sacks v. West, 
11 Vet. App. 314 (1998).  This medical evidence is lacking in 
this case.  Ms. Putnam's June 1999 letter does not go so far 
as to opine that the bipolar disorder began or increased in 
service.  Although the appellant and others lacking medical 
expertise such as the appellant's family members are 
competent to report manifestations of a psychiatric 
disability perceptible to a lay person and, indeed, have so 
reported, they are not competent to link such manifestations 
to an underlying psychiatric disability.  Such a 
determination is a medical determination not perceptible to 
lay observations.  As such, the appellant's claim that his 
bipolar disorder is attributable to service is not well 
grounded.  If the claim is not well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  

The appellant may re-file his claim supported by competent 
(medical) evidence, such as an opinion, based on the records, 
to the effect that the symptoms he displayed in service 
marked the incurrence or aggravation of a mental disorder 
other than a personality disorder.


ORDER

Service connection for a nervous disorder to include a 
bipolar disorder is denied as not well grounded.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

